FILED
                             NOT FOR PUBLICATION                           AUG 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GLENDY MAGALI VASQUEZ-                           No. 11-73760
MANZANARES,
                                                 Agency No. A099-535-343
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Glendy Magali Vasquez-Manzanares, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

her motion to reopen removal proceedings. Our jurisdiction is governed by 8

U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We deny in part

and dismiss in part the petition for review.

       The BIA did not abuse its discretion in denying Vasquez-Manzanares’s

motion to reopen because it considered the record and acted within its broad

discretion in determining that the evidence was insufficient to establish prima facie

eligibility for asylum, withholding of removal, or relief under the Convention

Against Torture. See Shin v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008)

(petitioner bears the burden of proving the evidence would likely change the result

in the case).

       We reject Vasquez-Manzanares’s contention that the BIA ignored evidence

because she has not overcome the presumption that the BIA reviewed the record.

See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006).

       Vasquez-Manzanares’s contention that she was targeted as a female student

for sexual assault and aggression is unexhausted. See Barron v. Ashcroft, 358 F.3d
674, 678 (9th Cir. 2004). We reject her contention that the BIA misidentified her

proposed social group. We lack jurisdiction to reach Vasquez-Manzanares’s

challenges to the BIA’s denial of her direct appeal because the petition for review

is not timely as to that decision. See 8 U.S.C. § 1252(b)(1); Martinez-Serrano v.

INS, 94 F.3d 1256, 1258 (9th Cir. 1996).


                                           2                                   11-73760
PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                          3                          11-73760